Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The characteristics now present the independent claims by their present amendment are not taught or suggested by the closest prior art, (either Kim or Janarthanan, formerly relied upon).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
5-23-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765